In a negligence action by a husband and wife to recover damages for personal injury, loss of services and medical expenses, allegedly arising out of the wife’s fall on a fire stairway in the defendant’s premises, in which action the defendant pleaded as a separate defense that the wife’s remedy, if any, was exclusively under the Workmen’s Compensation Law (§ 29, subd. 6), the plaintiffs appeal: (1) from an order of the Supreme Court, Westchester County, dated May 14, 1962, which granted defendant’s motion for summary judgment (Rules Civ. Prae., rule 113); and (2) from the judgment entered May 24, 1962 upon said order, dismissing the complaint. Order reversed, with $10 costs and disbursements; defendant’s motion for summary judgment denied; and the judgment in defendant’s favor vacated, without costs. In our opinion, Naso v. Lafata (4 N Y 2d 585) and Bauch v. Jones (4 if Y 2d 592) are not applicable to the facts of this case. The statutory obligation imposed upon an owner by section 109 of the Multiple Residence Law differs substantially from the derivative and vicarious liability (created by former § 59 of the Vehicle and Traffic Law) of the owner of a motor vehicle operated by another with the owner’s permission. The facts contained in the instant record are insufficient to enable the court to determine the precise relationship between the persons and corporations involved. Accordingly, a plenary trial, upon which all the facts may be fully developed, is required. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.